DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/16/2018. Acknowledgment is made with respect to a claim to priority to Provisional Application No. 62/588,970 filed on 11/21/2017 and Provisional Application No. 62/588,324 filed on 11/18/2017.

Claim Objections

Claims 1-7 and 14-20 are objected to because of the following informalities:  

Claim 1 recites the phrase “transmitting the compressed sorted weights to least one processor of the plurality of processors” should read as “transmitting the compressed sorted weights to at least one processor of the plurality of processors” (emphasis added).  Appropriate correction is required.  Dependent claims 2-7 are objected to based on their dependency on objected to claim 1.

Claim 14 recites the phrase “the processor at least one node configured to” should read as “the processor comprising at least one node configured to” (emphasis 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “at least two processors of the plurality of processors: sorting weights generated at the processor to create sorted weights” (emphasis added). It is unclear as to which “processor” is generating weights.  Does this processor refer to the “plurality of processors” in the preamble, or is this one of “at least two processors of the plurality of processors”?  Please explain. For examination purposes, the limitation “sorting weights generated at the processor to create sorted weights” will be interpreted to mean sorting weights generated at one of the at least two processors of the plurality of processors.  Appropriate correction is required.  

Claim 2 recites the limitation “the weights are sorted using the last sort order created” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to mean sorting weights using any sort order.

Claim 8 recites the limitations “if the iteration is an ordering iteration, arranging parameters by value and storing the order of the arranging; if the iteration is not an ordering iteration, arranging parameters by the order of the arranging; compressing the arranged parameters to produce compressed parameters” (emphasis added).  First, there is insufficient antecedent basis for “the order of the arranging” phrases in these limitations.  Second, it is unclear as to what “the arranged parameters” refers to.  Are the arranged parameters that are compressed the arranged parameters from the ordering iteration or are they the arranged parameters from the non-ordering iteration?  Please explain.  For examination purposes, “the arranged parameters” will refer to the “arranged parameters” in both the ordering and non-ordering iterations.  Appropriate correction is required.  Dependent claims 9-13 are dependent on indefinite claim 1 and are rejected under 35 USC 112b by virtue of this dependency.

Claim 11 recites the limitation “wherein the parameters are weights for artificial neurons represented by data stored by the nodes” (emphasis added).  Is it unclear as .  Appropriate correction is required.

Claim 14 recites the limitations “the processor at least one node configured to:” and “transmit the compressed sorted weights to least one node” (emphasis added). The transmitting the compressed sorted weights to at least one node is confusing.  Is the transmitting happening within the same node, or is the transmitting occurring from one node to another?  For examination purposes, the limitation “transmit the compressed sorted weights to least one node” will be interpreted to mean “transmit the compressed sorted weights to another node of the plurality of nodes”. Appropriate correction is required.  Dependent claims 15-20 are dependent on indefinite claim 14 and are rejected under 35 USC 112b by virtue of this dependency.

Claim 15 recites the limitation “the weights are sorted using the last sort order created” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical 

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
sorting weights generated at the processor to create sorted weights: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
compressing the sorted weights to produce compressed sorted weights:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of compressing sorted weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
a sort order of the sorted weights is created:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a sort order, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “conducting training on a neural network (NN), the NN comprising neurons”, “at least two processors of the plurality of processors”, “transmitting the compressed sorted weights to least one processor of the plurality of processors;” and “the sort order is transmitted to least one processor of the plurality of processors”.  The additional elements of “at least two processors of the plurality of processors”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmitting the compressed sorted weights to least one processor of the plurality of processors;” and “the sort order is transmitted to least one processor of the plurality of processors” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “at least two processors of the plurality of processors”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmitting the compressed sorted weights to least one processor of the plurality of processors;” and “the sort order is transmitted to least one processor of the plurality of processors” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein on an iteration which is not a Kth iteration, the weights are sorted using the last sort order created”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein K varies over time”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the neurons are artificial neurons represented by data stored by the plurality of processors”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neurons are artificial neurons represented by data stored by the plurality of processors”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the plurality of processors comprises a master processor and wherein the compressed sorted weights are transmitted to the master processor”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a master processor”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “wherein the compressed sorted weights are transmitted to the master processor”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration: weights are generated for at least two of the plurality of layers, and sorting, compressing,  . . . is performed for the weights”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the metal processes of generating weights, sorting weights, and compressing weights
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers” and “for the at least two of the plurality of layers”, which are field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional element of “transmitting is performed for the weights”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of executing a forward and back pass computation to generate gradients and then generating weights from the gradients.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
arranging parameters by value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging parameters by value, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
arranging parameters by the order of the arranging:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging parameters by an order, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
compressing the arranged parameters to produce compressed parameters:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of compressing parameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a first computing node and a second computing node”, “storing the order of the arranging;” and “sending the compressed parameters to a second computing node”.  The additional elements of ““storing the order of the arranging;” and “sending the compressed parameters to a second computing node” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional elements of “a first computing node and a second computing node”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “storing the order of the arranging;” and “sending the compressed parameters to a second computing node” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”. The additional elements of “a first computing node and a second computing node”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the ordering iteration occurs every Kth iteration, K being an integer”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein K varies over time”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the parameters are weights for artificial neurons represented by data stored by the nodes”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the parameters are weights for artificial neurons represented by data stored by the nodes”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the second computing node is a master node”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the second computing node is a master node”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of executing a forward and back pass computation to generate gradients and then generating weights from the gradients.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
sort weights generated at the processor to create sorted weights: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
compress the sorted weights to produce compressed sorted weights:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of compressing sorted weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
a sort order of the sorted weights is created:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a sort order, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “conducting training on a neural network (NN), the NN comprising neurons”, “a memory; and a processor; the processor at least one node configured to”, “transmit the compressed sorted weights to least one node;” and “the sort order is transmitted to least one node”.  The additional elements of “a memory; and a processor; the processor at least one node configured to”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmit the compressed sorted weights to least one node” and “the sort order is transmitted to least one node” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory; and a processor; the processor at least one node configured to”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmit the compressed sorted weights to least one node” and “the sort order is transmitted to least one node” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein on an iteration which is not a Kth iteration, the weights are sorted using the last sort order created”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
.
Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein K varies over time”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the neurons are artificial neurons represented by data stored by the plurality of nodes”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neurons are artificial neurons represented by data stored by the plurality of nodes”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the plurality of nodes comprises a master node and wherein the compressed sorted weights are transmitted to the master node”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a master node”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “wherein the compressed sorted weights are transmitted to the master node”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration: weights are generated for at least two of the plurality of layers, and sorting, compressing,  . . . is performed for the weights”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the metal processes of generating weights, sorting weights, and compressing weights
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers” and “for the at least two of the plurality of layers”, which are field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional element of “transmitting is performed for the weights”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of executing a forward and back pass computation to generate gradients and then generating weights from the gradients.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. § 103 as being obvious over Krizhevsky (US 20150294219 A1, hereinafter “Krizhevsky”) in view of Krishnan et al. (Krishnan et al., “A search technique for rule extraction from trained neural networks”, Mar. 1999, Pattern Recognition Letters, Volume 20, Issue 3, pp. 273-280, hereinafter “Krishnan”).



Regarding claim 1, Krizhevsky discloses [a] method of exchanging weights among a plurality of processors conducting training on a neural network (NN), . . . , the method comprising: (Abstract; “Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a convolutional neural network (CNN). The system includes a plurality of workers, wherein each worker is configured to maintain a respective replica of each of the convolutional layers of the CNN and a respective disjoint partition of each of the fully-connected layers of the CNN”, which discloses a method for exchanging weights using a plurality of worker nodes that perform the exchanging; and [0028]; “The worker sends own convolutional activation data to other workers that are training the CNN and receives other convolutional activation data from the other workers that are training the CNN”, which further discloses the exchanging; and [0037]; and Figure 5; and [0035]; and [0050])
over a plurality of iterations: at least two processors of the plurality of processors: (Abstract; “a plurality of workers”, the workers being, under a BRI, the plurality of processors; and [0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”)
transmitting the compressed sorted weights to least one processor of the plurality of processors; (Figure 7, 710, the figure discloses the exchanging and therefore transmitting of weights to the other processors or workers, the gradient data including weight information under a BRI; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210). In some implementations, each worker sends the output partitions computed by the worker to a designated one of the workers. That worker can then compute a gradient of an objective function and send the appropriate gradient portion to each of the workers”, the gradient portion being, under a BRI, the weight, and these weights or gradient portions are exchanged between the workers or processors; and [0038]; “For example, in some training techniques, the new value wn of a given weight computed using the gradient for a given training example may satisfy:w n w 0 −αΔQ(w o), where wo is the current weight value of the weight, α is a constant value, and ΔQ(wo) is the gradient for the weight for the training example”, which discloses that the exchanged gradient portion that is exchanged inherently includes weight information; and [0050]; “That is, the worker computes the gradient portion for the highest convolutional layer using the values of the weights for the nodes of the lowest fully-connected layer partition maintained by the worker and data that has been backpropagated through the fully-connected layer partitions”)
wherein, on each Kth iteration of the plurality of iterations, K being an integer greater than 1: ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”; and [0029]; “an perform additional iterations of the training technique to train the CNN on the new batch, e.g., to continue to attempt to minimize or maximize the objective function”, which contemplates at least two iterations to reach convergence)
the sort order is transmitted to least one processor of the plurality of processors ([0028]; “The worker sends own convolutional activation data to other workers that are training the CNN and receives other convolutional activation data from the other workers that are training the CNN”, which further discloses the exchanging and therefore transmitting of weights to the other processors or workers; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210). In some implementations, each worker sends the output partitions computed by the worker to a designated one of the workers. That worker can then compute a gradient of an objective function and send the appropriate gradient portion to each of the workers”).
Krizhevsky fails to explicitly disclose but Krishnan discloses the NN comprising neurons (Page 274, §3; “In order to treat the positive and negative weights of the neuron uniformly, we have adopted an admissible transformation of weights first used by Sethi and Yoo”, which discloses the consideration of a NN with neurons)
sorting weights generated at the processor to create sorted weights; (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses sorting the weights; and Page 275, Column 1; “we first sort the weights and then generate combinations of all possible sizes”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order”)
compressing the sorted weights to produce compressed sorted weights; (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, the pruning being the compressing of the sorted weights; and Page 275, §3.1; the pruning of the sorted weights is, under a BRI, the compressing of the sorted weights)
a sort order of the sorted weights is created; and (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses ordering the sorted weights; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”).
Krizhevsky and Krishnan are analogous art because both are concerned with neural network computations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural networks to combine the sorting, compressing, and ordering of Krishnan with the method and weight exchanging of Krizhevsky to yield the predictable result of sorting weights generated at the processor to create sorted weights; compressing the sorted weights to produce compressed sorted weights; a sort order of the sorted weights is created; and the sort order is transmitted to least one processor of the plurality of processors. The motivation for doing so would be to provide for a new search algorithm for rule extraction that relies on sorting the weights and considering combinations of the weights in the order of their weighted sum (Krishnan; Conclusion).


Regarding claim 2, the rejection of claim 1 is incorporated and Krizhevsky discloses wherein on an iteration which is not a Kth iteration ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”, the predetermined number of iterations can be, under a BRI, one iteration).
Krizhevsky fails to explicitly disclose but Krishnan discloses the weights are sorted using the last sort order created (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses ordering the sorted weights; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”, which discloses, in view of the 112b indefiniteness issue above, sorting the weights using a sort order).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Regarding claim 3, the rejection of claim 1 is incorporated and Krizhevsky discloses wherein K varies over time ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”, the convergence criteria being time dependent and varying).

Regarding claim 4, the rejection of claim 1 is incorporated and Krizhevsky fails to explicitly disclose but Krishnan discloses wherein the neurons are artificial neurons represented by data stored by the plurality of processors (Page 274, §3; the section discloses the use of artificial neurons in the experiment that are represented by data such as weights that are inherently stored in processors that are used to perform the experiment)
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.


Regarding claim 5, the rejection of claim 1 is incorporated and Krizhevsky discloses wherein the plurality of processors comprises a master processor and the compressed sorted weights are transmitted to the master processor ([0038]; “each worker can send the gradients for each node of each convolutional layer replica to a central server. The central server can accumulate the gradients for each of the nodes that the server received from the workers and then send the accumulated gradients to each worker”).
Krizhevsky fails to explicitly disclose but Krishnan discloses the compressed sorted weights (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses compressed sorted weights used in the experiment; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”; and Page 275, §3.1; the pruning of the sorted weights is, under a BRI, the compressing of the sorted weights).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Regarding claim 6, the rejection of claim 1 is incorporated and Krizhevsky discloses wherein, the NN comprises a plurality of layers, and (Figure 1, the figure discloses the plurality of layers in the NN)
wherein during each iteration: weights are generated for at least two of the plurality of layers, and sorting, compressing, and transmitting is performed for the weights for the at least two of the plurality of layers (Figure 2;  the figure discloses generating weights through the backpropagation through a plurality of layers in the neural network by a plurality of workers or processors and transmitting the gradient portions which contain weight information for the weights of the at least two plurality of layers).
Krizhevsky fails to explicitly disclose but Krishnan discloses sorting, compressing (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses compressed sorted weights used in the experiment; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”; and Page 275, §3.1; the pruning of the sorted weights is, under a BRI, the compressing of the sorted weights).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.


Regarding claim 7, the rejection of claim 1 is incorporated and Krizhevsky discloses wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons, and (Figure 1)
wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients (Figure 2, 208, 210, 212, and 218)
Krizhevsky fails to explicitly disclose but Krishnan discloses the neurons (Page 274, §3; “In order to treat the positive and negative weights of the neuron uniformly, we have adopted an admissible transformation of weights first used by Sethi and Yoo”, which discloses the consideration of a NN with neurons).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Regarding claim 14, it is a system claim corresponding to the steps of claim 1, and is rejected for the same reason as claim 1.

Regarding claim 15, the rejection of claim 14 is incorporated and Krizhevsky discloses wherein on an iteration which is not a Kth iteration ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”, the predetermined number of iterations can be, under a BRI, one iteration).
Krizhevsky fails to explicitly disclose but Krishnan discloses the weights are sorted using the last sort order created (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses ordering the sorted weights; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”, which discloses, in view of the 112b indefiniteness issue above, sorting the weights using a sort order).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Regarding claim 16, the rejection of claims 14 and 15 are incorporated and Krizhevsky discloses wherein K varies over time ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”, the convergence criteria being time dependent and varying).

Regarding claim 17, the rejection of claim 14 is incorporated and Krizhevsky fails to explicitly disclose but Krishnan discloses wherein the neurons are artificial neurons represented by data stored by the plurality of nodes (Page 274, §3; the section discloses the use of artificial neurons in the experiment that are represented by data such as weights that are inherently stored in processors that are used to perform the experiment)
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.


Regarding claim 18, the rejection of claim 14 is incorporated and Krizhevsky discloses wherein the plurality of processors comprises a master node and the compressed sorted weights are transmitted to the master node ([0038]; “each worker can send the gradients for each node of each convolutional layer replica to a central server. The central server can accumulate the gradients for each of the nodes that the server received from the workers and then send the accumulated gradients to each worker”).
Krizhevsky fails to explicitly disclose but Krishnan discloses the compressed sorted weights (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses compressed sorted weights used in the experiment; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”; and Page 275, §3.1; the pruning of the sorted weights is, under a BRI, the compressing of the sorted weights).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.


Regarding claim 19, the rejection of claim 14 is incorporated and Krizhevsky discloses wherein, the NN comprises a plurality of layers, and (Figure 1, the figure discloses the plurality of layers in the NN)
wherein during each iteration: weights are generated for at least two of the plurality of layers, and sorting, compressing, and transmitting is performed for the weights for the at least two of the plurality of layers (Figure 2;  the figure discloses generating weights through the backpropagation through a plurality of layers in the neural network by a plurality of workers or processors and transmitting the gradient portions which contain weight information for the weights of the at least two plurality of layers).
Krizhevsky fails to explicitly disclose but Krishnan discloses sorting, compressing (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, which discloses compressed sorted weights used in the experiment; and Page 275, Column 1; “The combinations for any particular size are ordered in descending order of the sum of the weights in the combination. Because of the ordering of the weights and because of the maximal generality restriction on the rules, it is possible to exclude some combinations from the search”; and Page 276, Column 1; “Sort the weights of the neuron for which a rule is required in descending order. 3. Generate combinations of the sorted weights in the ascending order of their sizes”; and Page 275, §3.1; the pruning of the sorted weights is, under a BRI, the compressing of the sorted weights).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Regarding claim 20, the rejection of claim 14 is incorporated and Krizhevsky discloses wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons, and (Figure 1)
wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients (Figure 2, 208, 210, 212, and 218)
Krizhevsky fails to explicitly disclose but Krishnan discloses the neurons (Page 274, §3; “In order to treat the positive and negative weights of the neuron uniformly, we have adopted an admissible transformation of weights first used by Sethi and Yoo”, which discloses the consideration of a NN with neurons).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Claims 8-13 are rejected under 35 U.S.C. § 103 as being obvious over Krizhevsky in view of Krishnan and further in view of Sharma et al (US 20130268469 A1, hereinafter “Sharma”).

Regarding claim 8, Krizhevsky discloses [a] method of exchanging parameters among a plurality of computing nodes, the method comprising: (Abstract; “Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a convolutional neural network (CNN). The system includes a plurality of workers, wherein each worker is configured to maintain a respective replica of each of the convolutional layers of the CNN and a respective disjoint partition of each of the fully-connected layers of the CNN”, which discloses a method for exchanging weights using a plurality of worker nodes that perform the exchanging; and [0028]; “The worker sends own convolutional activation data to other workers that are training the CNN and receives other convolutional activation data from the other workers that are training the CNN”, which further discloses the exchanging; and [0037]; and Figure 5; and [0035]; and [0050])
over a plurality of iterations including a periodically occurring ordering iteration: at a first computing node: ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”; and [0029]; “an perform additional iterations of the training technique to train the CNN on the new batch, e.g., to continue to attempt to minimize or maximize the objective function”, which contemplates at least two iterations to reach convergence)
sending the compressed parameters to a second computing node ([0028]; “The worker sends own convolutional activation data to other workers that are training the CNN and receives other convolutional activation data from the other workers that are training the CNN”, which further discloses the exchanging and therefore transmitting of weights to the other processors or workers; and [0030]; “The worker obtains a respective gradient portion for each own training example and each other training example (step 210). In some implementations, each worker sends the output partitions computed by the worker to a designated one of the workers. That worker can then compute a gradient of an objective function and send the appropriate gradient portion to each of the workers”).
Krizhevsky fails to explicitly disclose but Krishnan discloses compressing the arranged parameters to produce compressed parameters; and (Abstract; “By sorting the input weights to a neuron and ordering the weights suitably, it is possible to prune the search space”, the pruning being the compressing of the sorted weights; and Page 275, §3.1; the pruning of the sorted weights is, under a BRI, the compressing of the sorted weights or parameters)
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.
Krizhevsky fails to explicitly disclose but Sharma discloses if the iteration is an ordering iteration, arranging parameters by value and storing the order of the arranging; (Figure 4 and [0043]; “For a second iteration of executing the prediction model, the initial order of the input variables in the vector 410 can be changed. Input variable vector 420 illustrates an exemplary input variable vector for iteration 2, where the order is changed and some or all of the input variables in vector 420 are assigned different weights based on the changed order. The prediction model can be executed for a second iteration using the weights assigned based on the changed order to generate an input variables contribution result for iteration 2”, the second iteration being, under a BRI and in view of the 112b indefiniteness rejection above, the ordering iteration that arranges the parameters or weights by value and stores the order of the arranging; and Figure 2, 250;  the data store stores the order of arranging)
if the iteration is not an ordering iteration, arranging parameters by the order of the arranging; (Figure 4 and [0043]; “The input variables in the vector 410 for iteration 1 can have an initial order. Weights can be assigned to each input variable based on the order. A prediction model can be executed using the weights assigned based on the initial order to generate an input variables contribution result for iteration 1 “, the initial iteration being, under a BRI and in view of the 112b indefiniteness rejection above, the non-ordering iteration that arranges the parameters or weights by value and stores the order).
Krizhevsky, Krishnan and Sharma are analogous art because all are concerned with artificial intelligence.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in artificial intelligence to combine the weight arranging of Sharma with the method and weight exchanging of Krizhevsky and Krishnan to yield the predictable result of if the iteration is an ordering iteration, arranging parameters by value and storing the order of the arranging; if the iteration is not an ordering iteration, arranging parameters by the order of the arranging. The motivation for doing so would be to generate an input variables contribution result for iteration n (Sharma; [0043].


Regarding claim 9, the rejection of claim 8 is incorporated and Krizhevsky discloses wherein the ordering iteration occurs every Kth iteration, K being an integer ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”; and [0029]; “an perform additional iterations of the training technique to train the CNN on the new batch, e.g., to continue to attempt to minimize or maximize the objective function”, which contemplates at least two iterations to reach convergence)

Regarding claim 10, the rejection of claims 8 and 9 are incorporated and Krizhevsky discloses wherein K varies over time ([0039]; “The workers can continue to repeat the process 200, e.g., until convergence criteria for the training of the CNN have been satisfied or until a pre-determined number of iterations of the process have been performed”, the convergence criteria being time dependent and varying).

Regarding claim 11, the rejection of claims 8 and 9 are incorporated and Krizhevsky discloses wherein the parameters are weights for artificial neurons represented by data stored by the nodes ([0038]; “For example, in some training techniques, the new value wn of a given weight computed using the gradient for a given training example may satisfy:w n w 0 −αΔQ(w o), where wo is the current weight value of the weight, α is a constant value, and ΔQ(wo) is the gradient for the weight for the training example”, which discloses that the exchanged gradient portion that is exchanged inherently includes weight information; and [0050]; “That is, the worker computes the gradient portion for the highest convolutional layer using the values of the weights for the nodes of the lowest fully-connected layer partition maintained by the worker and data that has been backpropagated through the fully-connected layer partitions”).

Regarding claim 12, the rejection of claims 8 and 9 are incorporated and Krizhevsky discloses wherein the second computing node is a master node ([0038]; “each worker can send the gradients for each node of each convolutional layer replica to a central server. The central server can accumulate the gradients for each of the nodes that the server received from the workers and then send the accumulated gradients to each worker”).

Regarding claim 13, the rejection of claims 8 and 9 are incorporated and Krizhevsky discloses wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons, and (Figure 1)
wherein during each iteration the node executes a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients (Figure 2, 208, 210, 212, and 218)
Krizhevsky fails to explicitly disclose but Krishnan discloses the neurons (Page 274, §3; “In order to treat the positive and negative weights of the neuron uniformly, we have adopted an admissible transformation of weights first used by Sethi and Yoo”, which discloses the consideration of a NN with neurons).
The motivation to combine Krizhevsky and Krishnan is the same as discussed above with respect to claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127